DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation "the processing subsystem is configured to calculate a phase derivative for one or more consecutive pairs of samples within the transmitter-unit-identifier-bearing portion", and the claim also recites "the processing subsystem is configured to calculate the phase derivative from a subset of the one or more consecutive pairs of samples within the transmitter-unit-identifier-bearing portion, the subset being obtained by filtering out samples, or derivative values, affected by coding-induced phase shifts in the transmitter-unit identifier" which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 32, 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kiyoshi JP 2017032535 A.

Regarding claim 1, Kiyoshi teaches a system for determining the position of a mobile receiver unit in an environment ([0001, 15, 16], Fig. 5), the system comprising: 
a plurality of transmitter units (plurality of transmission points or stations, [0013, 15]), each comprising a transmitter and configured to transmit a respective transmitter-unit identifier (transmits ID information, [0015]), phase-modulated on a carrier signal (phase-modulated by carrier, [0015]); 
a mobile receiver unit comprising a receiver and configured to receive a signal (mobile terminal receives transmission signal, [0016]), from a transmitter unit of said plurality of transmitter units, encoding a transmitter-unit identifier; and 
a processing subsystem configured to: 
sample received signals to generate sampled data representing the received signals, wherein the transmitter-unit identifier spans a transmitter-unit-identifier-bearing portion of the sampled data (orthogonal demodulator outputs in-phase I component and orthogonal Q component, [0016]); 
obtain template data corresponding to the transmitter-unit identifier (correlation code, [0016]); 
analyse the sampled data to determine a Doppler-induced phase deviation within the transmitter-unit-identifier-bearing portion of the sampled data (phase rotation is corrected by the Doppler frequency shift, and phase error information due to phase rotation is output; [0013, 16]); 
adjust the template data or the sampled data so as to change one or more phase shifts within the template data or within the transmitter-unit-identifier-bearing portion of the sampled data by an amount that depends on the determined Doppler-induced phase deviation (phase error information input to carrier generating circuit to correct the phase error, [0016]); 
cross-correlate the template data with the sampled data, after said adjusting (correlation code and outputs from orthogonal demodulator are correlated after phase error correction, [0016], Fig. 5); 
determine a time of arrival of the transmitter-unit identifier at the mobile receiver unit (timing information output by demodulation circuit, [0016]); 
decode the transmitter-unit identifier from the sampled data (ID information output by demodulation circuit, [0016]); and 
use said time of arrival and the decoded transmitter-unit identifier to determine information relating to the position of the mobile receiver unit in the environment (input timing information and ID information into position calculation circuit and estimate current location, [0016]).  

Regarding claim 2, Kiyoshi teaches the system of claim 1, wherein the transmitted signals are acoustic signals (sound waves transmitted, [0007, 15]).  

Regarding claim 8, Kiyoshi teaches the system of claim 1, wherein the processing subsystem uses the determined Doppler-induced phase deviation to determine speed or velocity information for the mobile receiver unit (Doppler frequency shift due to movement of the moving body corresponds to velocity information of the mobile receiver unit, [0007]).  

Regarding claim 32, Kiyoshi teaches a method of determining the position of a mobile receiver unit in an environment ([0001, 15, 16]), the method comprising: 
sampling signals received by the mobile receiver unit to generate sampled data representing the received signals, wherein a transmitter-unit identifier of a transmitter unit spans a transmitter-unit-identifier-bearing portion of the sampled data (orthogonal demodulator outputs in-phase I component and orthogonal Q component, [0016]); 
providing template data corresponding to said transmitter-unit identifier (correlation code, [0016]); 
analysing the sampled data to determine a Doppler-induced phase deviation within the transmitter-unit-identifier-bearing portion of the sampled data (phase rotation is corrected by the Doppler frequency shift, and phase error information due to phase rotation is output; [0013, 16]);  Atty. Dkt. No. 5021.0310001- 7 -Wilfred Edwin BOOIJ Application No. To Be Assigned 
adjusting the template data or the sampled data so as to change one or more phase shifts within the template data or within the transmitter-unit-identifier-bearing portion of the sampled data by an amount that depends on the determined Doppler-induced phase deviation (phase error information input to carrier generating circuit to correct the phase error, [0016]); 
cross-correlating the template data with the sampled data, after said adjusting (correlation code and outputs from orthogonal demodulator are correlated after phase error correction, [0016], Fig. 5); 
determining a time of arrival of the transmitter-unit identifier at the mobile receiver unit (timing information output by demodulation circuit, [0016]); 
decoding the transmitter-unit identifier from the sampled data (ID information output by demodulation circuit, [0016]); and 
using said time of arrival and the decoded transmitter-unit identifier to determine information relating to the position of the mobile receiver unit in the environment (input timing information and ID information into position calculation circuit and estimate current location, [0016]).  

Regarding claim 35, Kiyoshi teaches the method of claim 32, wherein the transmitter units are static (transmitting stations have known position information; [0002]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi JP 2017232535 A in view of Booij US 20120044786 A1.

Regarding claim 6, Kiyoshi teaches the system of claim 1, wherein the mobile receiver unit comprises all or a part of said processing subsystem ([0016], Fig. 5), 
Kiyoshi does not explicitly teach  but Booij teaches the processing subsystem comprises a processor and a memory ([0015, 79]) storing software instructions for execution by the processor (software product, [0014, 15]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kiyoshi to include Booij’s processor and memory storing software instructions for execution by the processor. This would allow the subsystem to perform the position determining functions.


Claims 14, 15, 20, 28, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi JP 2017232535 A in view of Booij US 20140169136 A1.

Regarding claim 14, Kiyoshi teaches the system of claim 1, 
Kiyoshi does not teach but Booij teaches each encoded transmitter-unit identifier comprises a first reference symbol at a first position and a second reference symbol at a second position, wherein the first and second reference symbols have a predetermined phase relationship (the 1 bit and the 0 bit message being encoded as 13 chips of the Barker code with the 0 bit being 180 degrees out of phase with the 1 bit, [0046, 69]), and wherein the processing subsystem is configured to determine the Doppler-induced phase deviation from samples of the reference symbols ([0112, 113]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kiyoshi to use the two reference symbols with predefined phase relationships of Booij. This would help obtain good signal to noise ratio ([0069]).

Regarding claim 15, Kiyoshi as modified above teaches the system of claim 14, 
Kiyoshi does not teach but Booij teaches wherein the first and second reference symbols are adjacent symbols and are offset by 180 degrees (the 1 bit and the 0 bit message being encoded as 13 chips of the Barker code with the 0 bit being 180 degrees out of phase with the 1 bit, [0046, 69]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kiyoshi to use the two reference symbols with predefined phase relationships of Booij. This would help obtain good signal to noise ratio ([0069]).

Regarding claim 20, Kiyoshi as modified above teaches the system of claim 14, 
Kiyoshi does not teach wherein the processing subsystem is configured, when adjusting the template data or the sampled data, to adjust only one sample, at a common sample index, for each symbol of a distinguishing portion of the transmitter- unit identifier, and is configured to determine which sample to adjust by rotating two or more of the reference symbols based on the Doppler-induced phase deviation, and then, for each sample index within one symbol, analysing the reference symbols at that sample index, and selecting the sample index that has the highest score from a quality criterion.  
Booij teaches using phase reference values to compensate the phase reference levels for Doppler shifts and to obtain error measure of the motion corrected phase references and weighting contributions of each path ([0112, 113]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kiyoshi to use Booij’s error measure to choose the sample to adjust. This would help ensure the quality of the transmission and reception ([0112, 113]).

Regarding claim 28, Kiyoshi teaches the system of claim 1, 
Kiyoshi does not teach wherein the processing subsystem is configured to analyse the sampled data to determine, for each of a plurality of transmitter-unit-identifier templates, a respective estimate of Doppler-induced phase deviation within the transmitter-unit-identifier-bearing portion of the sampled data, and is configured to test the quality of each estimate of Doppler-induced phase deviation and filter transmitter-unit identifiers for which the respective estimate does not meet a quality criterion.  
Booij teaches using phase reference values to compensate the phase reference levels for Doppler shifts and to obtain error measure of the motion corrected phase references and weighting contributions of each path (giving low or zero weights to high error samples will filter the samples, [0112, 113]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kiyoshi to use Booij’s error measure to filter identifiers with low quality. This would help ensure the quality of the transmission and reception ([0112, 113]).

Regarding claim 31, Kiyoshi as modified above teaches the system of claim 28, adjusting the respective transmitter-unit-identifier template for each remaining transmitter-unit identifier so as to change one or more phase shifts within the respective transmitter-unit-identifier template by an amount that depends on the respective estimate of Doppler-induced phase deviation for that transmitter-unit identifier template, cross-correlating each adjusted transmitter-unit-identifier template with the sampled data (phase error information input to carrier generating circuit to correct the phase error, [0016]), and identifying the transmitter-unit identifier (ID information output by demodulation circuit, [0016])
Kiyoshi does not teach wherein the processing subsystem is configured to use said filtering to decode the transmitter-unit identifier, by, when only one transmitter-unit identifier remains after the filtering, identifying said transmitter-unit identifier as the decoded transmitter-unit identifier; and, 
when a plurality of transmitter-unit identifiers remain after the filtering, and identifying the transmitter-unit identifier corresponding to the adjusted transmitter-unit-identifier template that has the highest correlation peak out of all the adjusted transmitter-unit-identifier templates as the decoded transmitter-unit identifier.  
Booij teaches using phase reference values to compensate the phase reference levels for Doppler shifts and to obtain error measure of the motion corrected phase references and weighting contributions of each path (giving low or zero weights to high error samples will filter the samples, [0112, 113]), and finding the highest correlation peak ([0101-110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kiyoshi to use Booij’s error measure to filter identifiers with low quality and use correlations to choose the highest correlation peaks. This would help ensure the quality of the transmission and reception ([0112, 113]).

Regarding claim 34, Kiyoshi teaches the method of claim 32, 
Kiyoshi does not explicitly teach but Booij teaches the signals are ultrasonic signals.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kiyoshi to transmit and receive ultrasonic signals as Booij does. This would require less accurate time measurements for a given spatial resultion when compared with methods using speed-of-light signals (Applicant’s specification, page 4, lns 10-19).


Claims 7 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi JP 2017232535 A in view of Shirakawa US 20150070204 A1.

Regarding claim 7, Kiyoshi teaches the system of any preceding claim 1, 
Kiyoshi does not explicitly teach wherein each transmitter-unit identifier comprises a different respective Complementary Code Keying (CCK) code.  
However, Shirakawa teaches complementary code modulation ([0083-87], Figs. 7, 8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kiyoshi to use complementary code keying similar to Shirakawa. This would yield strong autocorrelation at zero offset and low autocorrelation at non-zero offsets.

Regarding claim 36, Kiyoshi teaches the method of claim 32, 
Kiyoshi does not explicitly teach wherein each transmitter-unit identifier comprises a different respective Complementary Code Keying (CCK) code.  
However, Shirakawa teaches complementary code modulation ([0083-87], Figs. 7, 8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kiyoshi to use complementary code keying similar to Shirakawa. This would yield strong autocorrelation at zero offset and low autocorrelation at non-zero offsets.


Claims 9, 11, 13, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi JP 2017232535 A in view of Kovacs US 20170143267 A1.

Regarding claim 9, Kiyoshi teaches the system of claim 1, 
Kiyoshi does not explicitly teach wherein the processing subsystem is configured to use a sliding energy window to detect the transmitter-unit identifier within the sampled data.  
Kovacs teaches using a moving window to search for local maxima within a signal ([0231])
Additionally, it is well known in the art to use a sliding window method to find the maxima of a signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kiyoshi to the sliding window method of Kovacs to detect the identifier in the signal. This would allow the peak of the signal to be found and timing estimated.

Regarding claim 11, Kiyoshi as modified above teaches the system of claim 9, 
Kiyoshi does not explicitly teach wherein the energy window is applied to the sampled data to generate a sequence of energy values, wherein each energy value represents the energy of the samples within the energy window at a respective position of the energy window within the sampled data, and wherein the processing subsystem is configured to determine a time- of-arrival estimate for the transmitter-unit identifier from the temporal position of a peak in the energy values.  
Kovacs teaches using a moving window with integration over the window (which would produce the sequence of energy values) to search for local maxima within a signal and results in a time estimate of the maxima ([0231])
Additionally, it is well known in the art to use a sliding window method to find the maxima of a signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kiyoshi to the sliding window method of Kovacs to detect the timing of maxima in the signal. This would allow the peak of the signal to be found and timing estimated.

Regarding claim 13, Kiyoshi as modified above teaches the system of claim 11, 
wherein the sampled data comprises samples at intervals, and wherein the processing subsystem is configured to derive gradient information from the energy values, and to use the gradient information to identify a location of a peak in the energy values at a temporal resolution that is finer than said intervals.  
Kovacs teaches using a moving window with derivatives of the signal to search for local maxima within a signal and results in a time estimate of the maxima ([0231])
Additionally, it is well known in the art to use a sliding window method to find the maxima of a signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kiyoshi to the sliding window method of Kovacs to detect the timing of maxima in the signal. This would allow the peak of the signal to be found and timing estimated.

Regarding claim 38, Kiyoshi teaches the method of claim 32, 
Kiyoshi does not teach using a sliding energy window to detect the transmitter-unit identifier within the sampled data.  
Kovacs teaches using a moving window to search for local maxima within a signal ([0231])
Additionally, it is well known in the art to use a sliding window method to find the maxima of a signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kiyoshi to the sliding window method of Kovacs to detect the identifier in the signal. This would allow the peak of the signal to be found and timing estimated.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi JP 2017232535 A in view of Pettijohn US 9860085 B1.

Regarding claim 22, Kiyoshi teaches the system of claim 1, 
Kiyoshi does not teach wherein the processing subsystem is configured to determine the Doppler-induced phase deviation by calculating the derivative of the phase of the sampled data, over time, within a distinguishing portion of the transmitter-unit identifier.
However, Pettijohn teaches finding the Doppler shift by taking the time derivative of phase (Col 19, lns 24-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kiyoshi to use Pettijohn’s time derivative of the phase to determine the Doppler-induced phase deviation. This would allow the phase to be corrected.

Regarding claim 23, Kiyoshi as modified above teaches the system of claim 22, 
Kiyoshi does not teach wherein the processing subsystem is configured to calculate a phase derivative for one or more consecutive pairs of samples within the transmitter-unit-identifier-bearing portion, and wherein the processing subsystem is configured to calculate the phase derivative from a subset of the one or more consecutive pairs of samples within the transmitter-unit-identifier-bearing portion, the subset being obtained by filtering out samples, or derivative values, affected by coding-induced phase shifts in the transmitter-unit identifier.  
	However, Pettijohn teaches taking the time derivative of successive signal samples (Col 4, lns 40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kiyoshi to use Pettijohn’s time derivative on consecutive pairs of signal samples. This would allow the motion of the receiver to be tracked and ensure changes aren’t artifacts from coding-induced phase shifts.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645